DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “controller” and “actuating component” must be shown or the features canceled from the claims.  No new matter should be entered.  See p. 14, ll. 15-23 of the originally filed specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Office, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Williamsson (US 20180361399) in view of Erdman (US 5679137).
For claim 1, Williamsson discloses an air cleaning system (Fig. 2), comprising an electrostatic precipitation air filter (100) comprising a collector electrode (102) and a corona wire (104); and a detection system (118) for detecting particles; wherein the detection system is configured to determine a status of the electrostatic precipitation filter from an amount of particles present on the collector electrode (pars [0030], [0031]); and wherein the detection system comprises: an actuating component (112) configured for actuating the collector electrode such that present particles on the collector electrode are detached from the collector electrode when the actuating component is activated (par [0030]); a detector configured to detect the detached collector electrode particles from the collector electrode (par [0030], [0031]).  Williamsson does not explicitly specify if the grounded collector electrode includes a repeller electrode.  Erdman is analogous art and discloses an air cleaning system, comprising an electrostatic precipitation air filter (Fig. 1) comprising a collector electrode (17a-17e), which include a repeller electrode (17a-17e; col. 2, ll. 45-65), and a corona wire (col. 3, ll. 4-7). Erdman discloses the collector electrode that include the repeller electrode are grounded (Fig. 2; col. 2, ll. 55-59).  Moreover, Krichtafovitch (US 20170354979) also teaches an electrostatic air cleaner that includes a corona stage and a precipitation stage (i.e., a collector electrode), wherein the precipitation stage of Krichtafovitch has grounded collecting electrodes and repelling electrodes (pars [0031, [0032]) is provided for the record as extrinsic evidence and is similar to Erdman.  As an art recognized equivalent, one of ordinary skill in the art at the effective filing date of the current invention would have found it obvious alternative to substitute the collector of Erdman in the air cleaning system of Williamsson since selection of an art recognized substitution would have been available to one skilled in in the art for selection with a reasonable expectation for success.
For claim 2, the prior art is relied upon as set forth above.  Williamsson discloses the detection system further comprises a controller capable of being configured to switch off a corona wire voltage, a collector electrode voltage, and a repeller electrode voltage; thereafter activate the actuating component to detach particles from the collector electrode; thereafter optically detect an amount of the detached collector electrode particles (Figs. 1, 2; pars 31, 32, 34, 36, 40-43).
For claim 3, the prior art is relied upon as set forth above. Williamsson discloses the detection system further comprises a controller capable of being configured to switch off a corona wire voltage and maintain a collector electrode voltage, and a repeller electrode voltage; thereafter activate the actuating component to detach particles from the collector electrode; thereafter analyze a collector electrode current signal to determine an amount of the detached collector electrode particles (Figs. 1, 2; pars 26, 27, 31-32).
For claim 4, the prior art is relied upon as set forth above. Williamsson discloses the detection system further comprises a controller capable of being configured to determine particle size distribution of the detached collector electrode particles, and wherein, to determine the particle size distribution of the detached collector electrode particles, the controller is further configured to relate by relating different current pulses of the collector electrode current signal over time to different particle sizes (Figs. 1-3; pars 39-43).
Response to Remarks
Applicant’s remarks, see pages 6-7, filed April 19, 2022, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claims 1-6 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 5, the prior art is relied upon as set forth above.  Williamsson discloses the detection system further comprises a controller capable of being configured to switch off a corona wire voltage, switch off a collector electrode voltage, and switch off a repeller electrode voltage; thereafter activate the actuating component to detach particles from the collector electrode; thereafter supply the collector electrode with the repeller electrode voltage before switch-off and supplying the repeller electrodes with the collector electrode voltage before switch-off.  However, the prior art of record does not teach or fairly suggest the controller capable of being configured to “analyze a repeller electrode current signal to determine an amount of the detached collector electrode particles.”
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In this case, claim 1 is the base claim and there is not an intervening claim. Claim 6 which depends from claim 5 is also objected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 20170354979 discloses electrostatic precipitation with a precipitation stage that includes collecting electrodes and repelling electrodes; US 20170354979 discloses an electrostatic precipitation air filter comprising a collector electrode, a repeller electrode, and a corona wire; US 3893828 teaches a computer control system for monitoring and controlling the operating parameters of an electrostatic precipitator system signals measured are the primary and secondary currents and voltages from the precipitator power supplies, the spark rate across precipitator electrodes, the function of the precipitator electrode cleaning devices, the function of the feeder valves in the dust disposal system, and the opacity of the gas leaving the electrostatic precipitator; US 4284417 teaches that the voltage controller circuitry is automatically activated to supply the electric power to the corona generating electrodes dependent upon the opacity level of the flue gas; US 8268040 discloses a control system for controlling the operation of an electrostatic precipitator that includes a rapping system and an opacity analyzer; US 8328902 discloses a control system for an electrostatic precipitator with rappers, device for estimating the load of dust particles, and an opacity analyzer; and US 9630186 teaches a device and method for cleaning an electrostatic precipitator capable of controlling the output current of each electric power supply, in communication with control devices for example the rapping controller of the collecting electrodes, with an opacity monitor device provided to measure of the dust particle concentration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        June 4, 2022


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776